Title: To Thomas Jefferson from Martha Jefferson Randolph, 18 November 1792
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Bizarre November 18 1792

I am afraid my dear Papa has by this time allmost dispaired of ever recieving another line from me. I have no excuse for having neglected writing entirerly, tho a very good one for not doing it often, my mind has been in such a continual state of anxiety on account of Anne as to render me unfit for any thing. The hopes I had concieved of her recovery are all blasted by a relapse and that too at the time she appeard out of all danger. Every moment of my life is embitered by the aprehensions of losing her. Indeed she has for many months been an untarissable source of pain to me and will I fear continue so for the weakness of her constitution is such that the smallest excess in her diet brings on her disorder. Your Little name sake is a remarckably fine boy. He bore the fatigue of the journey better than any of us. Adieu my dear Papa. You must excuse this scrawl. It is written by the bed side where my little angel lies with a high fever upon her and Mr. Randolph’s absence at this time adds greatly to my distress. Once more adieu and believe me dearest father with unalterable love yours

M. Randolph


Give my love to dear Maria. Tell her I have recieved her letter and will answer it as soon as I have it in my power.

